DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed August 29, 2022 is acknowledged.  Claims 1-9, 12-14, and 16-28 are pending in the application.  Claims 10, 11, and 15 have been cancelled.  Claims 2, 12-14, and 16-22 are withdrawn from consideration.

Definitions and Claim Interpretation
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification or the term has been given a special definition in the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
It is noted that the meaning of the following terms and phrases presented in the claims are determined by the definitions and descriptions provided in the instant specification:  
leavening agent- a composition able to produce at least part of the CO2 needed to achieve a good rising of a dough during the fermentation step(s) before baking (P7, L12-14).
cereal hydrolysate- product(s) that result(s) from the enzymatic hydrolysis of an aqueous dispersion of a cereal or of a cereal fraction (P7, L18-20).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-9, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bonjean et al. WO 2005060757 (hereinafter “Bonjean”) in view of Kurtzman, “Phylogenetic circumscription of Saccharomyces, Kluyveromyces and Other Members of the Saccharomycetaceae, and the Proposal of the New Genera Lachancea, Nakaseomyces, Naumovia, Vanderwaltozyma and Zygotorulaspora” (hereinafter “Kurtzman”) and Sommer et al. US 20060257529 (hereinafter Sommer”).
With respect to claim 1, Bonjean teaches a leaven composition (Abstract; and paragraph [0001]).
Regarding the limitation of comprising cereal hydrolysates as recited in claim 1, Bonjean teaches hydrolyzing a flour slurry in the composition with hydrolyzing enzyme (paragraphs [0031], [0032], [0071], and [0084]). 
Regarding the limitation of the leavening agent is fermented by Kazachstania bulderi and optionally one or more strain(s) of the genus Lachancea as recited in claim 1, Bonjean teaches fermenting the hydrolyzed flour slurry by microbial fermentation with a yeast (paragraphs [0031], [0071], and [0088]).
However, Bonjean does not expressly disclose the yeast is K. bulderi.
Kurtzman teaches members of the Saccharomycetaceae family, including the genera Saccharomyces and Kazachstania (P237; 3.1 and Table 2).  Saccharomyces was proposed for bread and beer yeasts, and Kazachstania bulderi was originally known as Saccharomyces bulderi (P233, 1. Introduction; and P238, entry #3).
Sommer teaches fermenting a precursor composition comprising at least one fermentable carbohydrate source in an aqueous solution with at least one yeast belonging to the family of Saccharomycetaceae, such a Kazachstania yeast, and using the composition in an edible product such as bread (paragraphs [0001], [0008], [0012], [0014], [0015], [0016], [0023], [0024], [0029], [0030], [0034], [0108], [0112], and [0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select K. bulderi in the leaven composition of Bonjean based in its suitability for its intended purpose with the expectation of successfully preparing a functional leaven composition. One of ordinary skill in the art would have been motivated to do so because Bonjean (paragraph [0001]), Kurtzman, and Sommer, similarly teach yeast and bakery products, Sommer teaches the Kazachstania yeast is capable of generating other desirable aroma and flavours (paragraphs [0006], [0016], [0024], and [0113]), Bonjean is not limited to any specific yeasts and teaches the fermentation conditions can be adapted according to the strain used and the flavor profile aiming for as well as the microbial fermentation step advantageously further creates necessary flavor compounds (paragraphs [0031], [0054], [0055], [0087], and [0088]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Bonjean also does not teach the leavening agent is fermented by optionally one or more strain(s) of the genus Lachancea.
Sommer teaches fermenting a precursor composition comprising at least one fermentable carbohydrate source in an aqueous solution with at least one first yeast organism and at least one second yeast organism both belonging to the family of Saccharomycetaceae in another embodiment (Abstract; and paragraphs [0001], [0009],  [0012], [0014], [0015], [0029], [0030], [0034], and [0108]).  Kluyveromyces thermotolerans, which is also known as Zygosaccharomyces thermotolerans, may be selected in combination with another yeast strain in the Saccharomycetaceae family (paragraphs [0037], [0038], [0076], [0080], and [0084]). The fermented composition may be used in an edible product such as bread ([0016], [0023], [0024], [0112], and [0113]).
Kurtzman teaches members of the Saccharomycetaceae family, including the genera Kluyveromyces, Zygosaccharomyces, and Lachancea (P236, 3. Results and Discussion; P237; 3.1 and Table 2).  Lachancea thermotolerans was originally known as Zygosaccharomyces thermotolerans  (P239-P240, section 3.1.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select L. thermotolerans in the leaven composition of Bonjean based in its suitability for its intended purpose with the expectation of successfully preparing a functional leaven composition. One of ordinary skill in the art would have been motivated to do so because Bonjean (paragraph [0001]), Kurtzman, and Sommer, similarly teach yeast and bakery products, Sommer teaches the Kluyveromyces thermotolerans /Zygosaccharomyces thermotolerans (L. thermotolerans) is capable of generating other desirable aroma and flavours (paragraphs [0006], [0016], [0024], [0085], and [0113]), Bonjean is not limited to any specific yeasts and teaches the fermentation conditions can be adapted according to the strain used and the flavor profile aiming for as well as the microbial fermentation step advantageously further creates necessary flavor compounds (paragraphs [0031], [0054], [0055], [0087], and [0088]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of the leavening power of said leavening agent ranges between about 300 mL and about 1500 mL of CO2 produced in 2 hours when measured by SJA analysis as recited in claim 1, modified Bonjean does not expressly disclose this feature.  
Absent any clear and convincing evidence to the contrary, the leavening agent would naturally display the claimed leavening power since the leavening power is a function of the claimed combination of ingredients present in the leavening agent, Bonjean in view of Kurtzman and Sommer teaches a leaven composition comprising a yeast fermented, hydrolyzed flour slurry that is substantially similar to the presently claimed leavening agent, and Bonjean teaches the leaven composition has a gassing power comparable to fresh yeast (paragraphs [0014] and [0062]).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the leavening power of the leaven composition of modified Bonjean through routine experimentation to obtain a functional leaven composition that improves the flavor of the final product (paragraph [0062]).  One of ordinary skill in the art would have been motivated to do so because the leavening power is contingent upon the several factors such as the amount of yeast, the quantity of fermentable sugars, and the temperature, and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

With respect to claim 3, Bonjean in view of Kurtzman and Sommer is relied upon for the teaching of the leavening agent of claim 1 which has been previously addressed.
Regarding the limitation of wherein at least one of said strains of the genus Lachancea is a strain of Lachancea thermotolerans as recited in claim 3, modified Bonjean teaches this limitation since Sommer and Kurtzman are relied upon for the teachings of a strain from the genus Lachancea as demonstrated above in claim 1, Sommer teaches Kluyveromyces thermotolerans, which is also known as Zygosaccharomyces thermotolerans, may be selected in combination with another yeast strain the  Saccharomycetaceae family (paragraphs [0037], [0038], [0076], [0080], and [0084]), and Kurtzman teaches Lachancea thermotolerans was originally known as Zygosaccharomyces thermotolerans  (P239-P240, section 3.1.3).

With respect to claim 5, Bonjean in view of Kurtzman and Sommer is relied upon for the teaching of the leavening agent of claim 1 which has been previously addressed.
Regarding the limitation of (a) an amount of a Kazachstania bulderi strain and optionally one or more strain(s) of the genus Lachancea ranging between about 108 to 1010 cfu/mL as recited in claim 5, modified Bonjean teaches this limitation since Kurtzman and Sommer are relied upon for the teachings of K. bulderi and one or more strain(s) of the genus Lachancea as demonstrated above in claim 1, and Sommer teaches the amount of the first yeast organism is more than about 108 CFU per gram (mL) as well as the amount of the second yeast organism, when present, is the same number of CFU is as the first yeast organism (paragraphs [0102]-[0103]) which encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of (b) wherein the pH of said leavening agent ranges between about 3.8 and about 6 as recited in claim 5, modified Bonjean teaches this limitation since Bonjean teaches the pH does not fall below 3.5 (paragraphs [0024], [0045], and [0076]) and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

 With respect to claim 6, Bonjean in view of Kurtzman and Sommer is relied upon for the teaching of the leavening agent of claim 1 which has been previously addressed.
Regarding the limitation of wherein said Kazachstania bulderi strain and optionally one or more strain(s) of the genus Lachancea are combined with one or several other strain(s) of microorganisms as recited in claim 6, modified Bonjean teaches this limitation since Bonjean teaches including specific lactic acid bacterial strains in the leaven composition (paragraphs [0045] and [0076]).

With respect to claim 7, Bonjean in view of Kurtzman and Sommer is relied upon for the teaching of the leavening agent of claim 1 which has been previously addressed.
Regarding the limitation of said Kazachstania bulderi strain and optionally one or more strain(s) of the genus Lachancea are essentially the sole CO2 producing microorganism in said leavening agent as recited in claim 7, modified Bonjean teaches this limitation since Sommer and Kurtzman are relied upon for the teachings of K. bulderi and one or more strain(s) of the genus Lachancea as demonstrated above in claim 1 and Sommer teaches fermenting a precursor composition comprising at least one fermentable carbohydrate source in an aqueous solution with at least one yeast belonging to the family of Saccharomycetaceae, such a Kazachstania yeast, in one embodiment as well as fermenting a precursor composition comprising at least one fermentable carbohydrate source in an aqueous solution with at least one first yeast organism and at least one second yeast organism both belonging to the family of Saccharomycetaceae in another embodiment (Abstract; and paragraphs [0001], [0008], [0009], [0012], [0014], [0015], [0029], [0030], [0034], and [0108]).  

With respect to claim 8, Bonjean in view of Kurtzman and Sommer is relied upon for the teaching of the leavening agent of claim 1 which has been previously addressed.
Regarding the limitation of said leavening agent comprises an amylase source as recited in claim 8, modified Bonjean teaches this limitation since Bonjean teaches the leaven composition comprises an amylase (paragraphs [0001], [0038], [0040], [0060], and [0076]).

With respect to claim 9, Bonjean in view of Kurtzman and Sommer is relied upon for the teaching of the leavening agent of claim 1 which has been previously addressed.
Regarding the limitation wherein said cereal hydrolysates are based on durum wheat flour or durum wheat malt, on wheat flour or wheat malt, on rye flour or rye malt, or on a combination of these as recited in claim 9, modified Bonjean teaches this limitation since Bonjean teaches the hydrolyzed flour can be wheat, rye, malt, and mixtures thereof (paragraphs [0065], [0083], and [0084]).  

With respect to claim 23, Bonjean in view of Kurtzman and Sommer is relied upon for the teaching of the leavening agent of claim 8 which has been previously addressed.
Regarding the limitation of said amylase source is selected from the group consisting of amyloglucosidase, malt active flour, and alpha-amylase as recited in claim 23, modified Bonjean teaches this limitation since Bonjean teaches the leaven composition comprises an amylase, such as Bel’ase A75 or Thermamyl SC® which are known alpha-amylases (paragraphs [0040], [0060], [0076], [0081], [0084], and [0091]).

With respect to claim 24, Bonjean in view of Kurtzman and Sommer is relied upon for the teaching of the leavening agent of claim 8 which has been previously addressed.
Regarding the limitation of wherein said amylase source is added in an amount to obtain in said leavening agent between 1 and 30 AGU/g liquid leaven of amyloglucosidase, between 1 and 16 DU/g liquid leaven of active malt flour, or between 10 and 80 SKB/g liquid leaven of alpha-amylase as recited in claim 24, modified Bonjean does not expressly disclose this quantity.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of amylase source in the leaven composition of modified Bonjean through routine experimentation to obtain a leaven composition that provides desirable qualities to the final bread product (paragraph [0062]).  One of ordinary skill in the art would have been motivated to do so because Bonjean teaches enzymes are used for bread improvement purposes and are added to the leaven composition in order to improve dough handling properties and/or improve the quality of the final baked product (paragraphs [0060]), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

With respect to claim 25, Bonjean in view of Kurtzman and Sommer is relied upon for the teaching of the leavening agent of claim 6 which has been previously addressed.
Regarding the limitation of wherein said Kazachstania bulderi strain and optionally one or more strain(s) of the genus Lachancea are combined with one or several other strain(s) of yeast and/or strains of lactic acid bacteria as recited in claim 25, modified Bonjean teaches this limitation since Bonjean teaches including specific lactic acid bacterial strains in the leaven composition (paragraphs [0045] and [0076]).

With respect to claim 26, Bonjean in view of Kurtzman and Sommer is relied upon for the teaching of the leavening agent of claim 1 which has been previously addressed.
Regarding the limitation of wherein said leavening agent comprises fermented cereal hydrolysates as recited in claim 26, modified Bonjean teaches this limitation since Bonjean teaches hydrolyzing a flour slurry in the leaven composition and fermenting the hydrolyzed flour slurry (paragraphs [0031], [0032], [0071], [0084], and [0088]).
Regarding the limitation of wherein the said leavening agent comprises a Kazachstania bulderi strain and optionally one or more strain(s) of the genus Lachancea as recited in claim 26, modified Bonjean teaches this limitation since Sommer and Kurtzman are relied upon for the teachings of a Kazachstania bulderi strain and a strain from the genus Lachancea as demonstrated above in claim 1.
Regarding the limitation of wherein the cereal hydrolysates are at least fermented by the Kazachstania bulderi strain and optionally by the one or more strain(s) of the genus Lachancea as recited in claim 26, modified Bonjean teaches this limitation since Bonjean teaches fermenting the hydrolyzed flour slurry by microbial fermentation with a yeast (paragraphs [0031], [0071], and [0088]), and Sommer and Kurtzman are relied upon for the teachings of a Kazachstania bulderi strain and a strain from the genus Lachancea as demonstrated above in claim 1.

With respect to claim 27, Bonjean in view of Kurtzman and Sommer is relied upon for the teaching of the leavening agent of claim 1 which has been previously addressed.
Regarding the limitation of wherein said leavening agent comprises essentially fermented cereal hydrolysates as recited in claim 27, modified Bonjean teaches this limitation since Bonjean teaches hydrolyzing a flour slurry in the leaven composition and fermenting the hydrolyzed flour slurry (paragraphs [0031], [0032], [0071], [0084], and [0088]).
Regarding the limitation of wherein said cereal hydrolysates are fermented by a K. bulderi strain and optionally by the one or more strain(s) of the genus Lachancea as recited in claim 27, modified Bonjean teaches this limitation since Bonjean teaches fermenting the hydrolyzed flour slurry by microbial fermentation with a yeast (paragraphs [0031], [0071], and [0088]), and Sommer and Kurtzman are relied upon for the teachings of a Kazachstania bulderi strain and a strain from the genus Lachancea as demonstrated above in claim 1.

With respect to claim 28, Bonjean in view of Kurtzman and Sommer is relied upon for the teaching of the leavening agent of claim 1 which has been previously addressed.
Regarding the limitation of wherein said leavening agent is a liquid leavening agent as recited in claim 28, modified Bonjean teaches this limitation since Bonjean teaches a liquid leaven composition (Abstract; and paragraphs [0001] and [0013]-[0015]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bonjean et al. WO 2005060757 (hereinafter “Bonjean”) in view of Kurtzman, “Phylogenetic circumscription of Saccharomyces, Kluyveromyces and Other Members of the Saccharomycetaceae, and the Proposal of the New Genera Lachancea, Nakaseomyces, Naumovia, Vanderwaltozyma and Zygotorulaspora” (hereinafter “Kurtzman”) and Sommer et al. US 20060257529 (hereinafter Sommer”) as applied to claim 1 above, and in further view of Canibe et al., “Microbiological and Biochemical Characterization of Fermented Liquid Feed Samples from 40 Danish Farms” (hereinafter “Canibe”) and Fell et al., “The Yeasts, a Taxonomic Study” (hereinafter “Fell”). 
With respect to claim 4, Bonjean in view of Kurtzman and Sommer is relied upon for the teaching of the leavening agent of claim 1 which has been previously addressed.
Regarding the limitation of the K. bulderi strain is K. bulderi MUCL 54530 as recited in claim 4, Bonjean in view of Kurtzman and Sommer does not expressly disclose this limitation.
It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to select any strain of K. bulderi, including K. bulderi MUCL 54530, in modified Bonjean.  One of ordinary skill in the art would have been motivated to do so because Canibe teaches one of the most frequently isolated yeast species in the fermented meal was strains Saccharomyces (Kazachstania) bulderi (P158, Introduction; P158-P159, Materials and Methods; P160, Left col. and Table 3; and P161, left col., bottom), Canibe also teaches the microbial species in a fermented mixture vary depending on the environment and/or the ingredients being fermented (Abstract; and P158, Introduction), Bonjean is not limited to any specific yeasts and teaches the fermentation conditions can be adapted according to the strain used and the flavor profile aiming for as well as the microbial fermentation step advantageously further creates necessary flavor compounds (paragraphs [0031], [0054], [0055], [0087], and [0088]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of optionally, wherein at least one of said strains of the genus Lachancea is Lachancea thermotolerans MUCL 55817 as recited in claim 4, Bonjean in view of Kurtzman and Sommer does not expressly disclose this limitation.
It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to select any strain of Lachancea thermotolerans, including L. thermotolerans MUCL 55817, in modified Bonjean.  One of ordinary skill in the art would have been motivated to do so because Fell teaches Lachancea thermotolerans is the most frequently isolated member of the genus and is isolated from fermented foods (P518, Ecology and Agriculture and Food), Canibe, as discussed above, teaches the microbial species in a fermented mixture vary depending on the environment and/or the ingredients being fermented (Abstract; and P158, Introduction), Bonjean is not limited to any specific yeasts and teaches the fermentation conditions can be adapted according to the strain used and the flavor profile aiming for as well as the microbial fermentation step advantageously further creates necessary flavor compounds (paragraphs [0031], [0054], [0055], [0087], and [0088]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Response to Amendment
The Declaration under 37 CFR 1.132 filed August 29, 2022 is insufficient to overcome the rejection of claims 1, 3, 5-9, and 23-28 based upon Bonjean in view of Kurtzman and Sommer as set forth in the last Office action because of the following reasons: 
 Items 1-5 of the Declaration indicate Bernard Bonjean as the declarant.  However, Bernard Bonjean is not a listed inventor in this application. Applicant is reminded in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Where the objectivity of the declarant is an issue in the prosecution, the inventor must disclose the known relationships and affiliations of the declarants so that those interests can be considered in weighing the declarations.  Ferring B.V. v. Barr Laboratories, Inc., 437 F.3d 1181, 78 U.S.P.Q.2d (BNA) 1161 (Fed. Cir. 2006).
Items 6-12 and 30 of the Declaration indicate that the Declaration demonstrates that the currently claimed subject-matter is patentably distinct from the cited prior art, is not suggested by the prior art and cannot be obviously derived therefrom. Certain statements and prior art interpretations made by the Examiner are not supported by the prior art, including but not limited to the Bonjean document, and/or the knowledge of a person of ordinary skill in the art and can thus not be maintained.  None of the cited prior art documents teach or suggest how to amend Bonjean to obtain the claimed leavening agent.  
Examiner disagrees.  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves as well as in the knowledge generally available to one of ordinary skill in the art which occurs in the instant case and is further discussed below. 
Items 13-16 and 29 of the Declaration indicate the microbial fermentation step in Bonjean referred to by the Examiner is a step in the preparation of an inactive flavour improvement composition.  The flavour product is inactivated by a heat treatment, thus killing the yeast and the lactic acid bacteria. In contrast to the ‘133 application, where upon fermentation of the cereal hvdrolysates an active leaven composition is obtained, the fermentation and inactivation step of Bonjean results in an inactive composition with flavour-improving properties. In Bonjean, an active, stable leaven composition is only obtained upon addition of a regular liquid yeast composition to the inactive flavour composition. Stated differently, the leaven composition of Bonjean essentially corresponds to a regular liquid yeast composition to which microbiologically inactive flavour and improvement compositions have been added. As the inactivated flavour composition has essentially no gassing power, the gassing power of the leaven composition of Bonjean is essentially the same as that of the regular liquid yeast. Bonjean thus does not disclose that a leavening agent with a suitable gassing power can be directly obtained by the fermentation of a liquid mixture comprising cereal hydrolysates with a yeast, let alone a K. bulderi yeast.  In addition, as clearly understood by a person of ordinary skill in the field, the yeast of Bonjean is the regular baker's yeast or Saccharomyces cerevisiae.  In this context, Bonjean [0011] discusses liquid yeast and its stabilization, citing EP0461725, which explicitly deals with baker’s yeast (see EP0461725, abstract). Moreover, at the time Bonjean was filed, Saccharomyces cerevisiae was effectively the only yeast used in bakery applications. This is further supported by the publication “Yeasts in bread and baking products” [Chapter 11 of the book “Yeasts in Food. Beneficial and Detrimental Aspects” (Behr’s Verlag, 2003)] provided herewith as Annex A), which | co-authored. This publication represents the skilled person’s common general knowledge in the Field at the time Bonjean was filed. This publication essentially used the terms yeast, bakery yeast and S. cerevisiae interchangeably. This is inter alia the case in Section 11.4.3, wherein bakery yeast products, including liquid yeast as in Bonjean, are discussed. In contrast to the Examiner’s assertions 18 of the current Office Action, Bonjean thus inherently and unambiguously teaches the use of S. cerevisiae yeast in a liquid yeast based leaven composition. Bonjean, [0087] particularly mentions how the flavour profile of a lactic acid bacteria fermentation can, for instance, be changed depending on the fermentation conditions, wherein the bacteria produce more acetic acid in colder conditions, and more lactic acid in warmer temperature conditions. Based on Bonjean, it cannot be deduced or concluded that this statement would also be applicable to a fermentation by (baker’s) yeast.  The leaven composition of Bonjean essentially corresponds to a regular liquid yeast composition to which a microbiologically inactive flavor composition with reduced sugar levels (by yeast fermentation) has been added.  Bonjean thus does not disclose that a leavening agent can be directly obtained by the fermentation of a liquid mixture comprising cereal hydrolysates with a yeast, let alone a K. bulderi yeast.
Examiner disagrees.  While Bonjean teaches inactivation of the fermentation product after yeast is added to the hydrolyzed flour slurry (cereal hydrolysates) in the example (paragraphs [0084]-[0089]), Bonjean is not limited to this example since the reference teaches yeast fermentation of the cereal hydrolyzates without deactivation as well as the addition of active yeast (Abstract; paragraph [0001]; and Fig. 1).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Bonjean does not expressly disclose the yeast is K. bulderi, however, Kurtzman and Sommer are relied upon for these teachings.  As previously discussed, it would have been obvious to one of ordinary skill in the art to select K. bulderi in the leaven composition of Bonjean based in its suitability for its intended purpose with the expectation of successfully preparing a functional leaven composition because Bonjean, Kurtzman, and Sommer, similarly teach yeast and bakery products, Sommer teaches the Kazachstania yeast is capable of generating other desirable aroma and flavours (paragraphs [0006], [0016], [0024], and [0113]), Bonjean is not limited to any specific yeasts and teaches the fermentation conditions can be adapted according to the strain used and the flavor profile aiming for as well as the microbial fermentation step advantageously further creates necessary flavor compounds (paragraphs [0031], [0054], [0055], [0087], and [0088]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  
Items 17-28 and 30 of the Declaration indicate that the Kurtzman document deals with yeast taxonomy and yeast classification, and is essentially silent on any technological applications of yeasts in general, and Kazachstania yeast in particular. It thus has lithe if any relevance to the subject-matter of the ‘133 application. Examiner’s statements with respect to Kurtzman that “Saccharomyces was proposed for bread and beer yeasts and K. bulderi was originally known as Saccharomyces bulderi (see point 8 above) have been taken out of context, and cannot be considered as a plausible suggestion that K. Bulderi may be useful in breadmaking applications.  First, the examiner only cites part of the first sentence of the paper.  The incomplete statement of Kurtzman relied upon by the Examiner is thus nothing more than a brief fact in the history of yeast classification further expanded upon in the Introduction section. It essentially only points to the well-known use of S. cerevisiae m baking and brewing. In addition, the fact that K. bulderi was originally known as Saccharomyces bulderi is nothing more than a perfect example of errors introduced in the yeast classification based on phenotypic characterization. Figure 1 of Kurtzman is reproduced from a study by Kurtzman and Robnett (published in 2003), as mentioned in section 2.2 “Phylogenetic analysis” (Kurtzman, p .234, second column). Figure 1 clearly shows that, more than 10 years before the filing date of the “133 application, the person of ordinary skill in the art understood that K. bulderi (S. bulderi) is clearly distinct from the baker’s yeast S. cerevisae. There is no suggestion whatsoever in Kurtzman for any role or function of K. bulderi in baking.  Kurtzman deals with yeast taxonomy and classification, and is completely silent on any technological applications of the non-saccharomyces yeast.  Sommer generally relates to starter cultures comprising a non-Saccharomyces yeast, particularly to mixed starter cultures (further comprising a Saccharomyces yeast), which are capable of fermenting grape juice without losing the desirable characteristics of the less competitive non-Saccharomyces yeast (Sommer, abstract).  The Sommer document essentially exclusively deals with yeasts for the fermentation of grape juice and the production of wine, in particular Torulaspora (delbrueckii) and Kluyveromyces (thermotolerans) yeasts.  The Introduction section is totally silent on (non-Saccharomyces) yeasts or Kazachsiania yeasts and breadmaking.  The experimental data set out in Experimental Series I – IV only provide data on the alcohol fermentation of grape juice by single strain fermentations, in particular by S cerevisiae, Torulaspora delbrueckii and Kluyveromyces thermotolerans, and by mixed cultures of S. cerevisiae + T. delbrueckii and S. cerevisae + Kl thermotolerans. The Experimental Series provides no data whatsoever on yeasts and breadmaking, let alone on a Kazachstania yeast and breadmaking.  The findings of the experimental data are further shown in the figures, which also illustrate the use of S cerevisiae, T. delbrueckii and Kl. thermotolerans (as single strain or mixtures) as starter culture for the conversion of grape juice. Again, there is no mention of any non-Saccharomyces yeast, in particular Kazachstania, in breadmaking.  The tables ([0086] — [0089]) illustrate some flavour compounds produced by the combination S. cerevisiae + T. delbrueckii and S. cerevisae + Kl. Thermotolerans.  The examples also exclusively deal with the alcoholic fermentation of grape juice, in particular by a mixture of two or three yeast genera. None of these examples mentions Kazachstania, let alone K. bulderi. None of these examples deal with yeasts and breadmaking, let alone Kazachstania and breadmaking.  Sommer only mentions the Kuzachstania genus in two instances, as a non-limiting example of a yeast organism ([0030]), and as a non-limiting example of a non- Saccharomyces yeast ([0034]). Sommer merely repeats the information found in Kurtzman. Moreover, Sommer does not mention K. bulderi at all.  Although Sommer mentions adding a non-Saccharomyces yeast containing starter culture to a precursor composition, and fermenting the precursor composition to produce an edible product, such as bread, Sommer provides no teachings or indications that the advantages of the starter culture considered by Sommer, which have only been demonstrated for alcohol fermentations of grape juice (as discussed above) would be valid for breadmaking applications as well. In view of the experimental data exclusively dealing with alcoholic fermentation, Sommer provides no teachings or indications that a non-Saccharomyces yeast suitable for/used in alcoholic fermentation would have sufficient gassing power to be a suitable leavening agent. Indeed, as stated in section 11.2.1.2 of the above cited publication “Yeasts in bread and baking products” (see Annex A), the volume of the bread is directly linked to the fermentation activity of the yeast, which in its turn is defined as the formation of CO2 or the leavening power (using the claim terminology). In this context, the skilled person understands that a good ethanol producing species/strain is not necessarily a good carbon dioxide producing species/strain.  As Sommer is silent on the leavening power of the non-Saccharomyces yeasts, Sommer does not anticipate the use of non-Saccharomyces yeasts as leavening agent. In the absence of any data on Kazachstania, these observations are also valid for Kazachstania, yeasts in general, and K. bulderi in particular.  Moreover, Sommer demonstrates that the alcoholic fermentation by a single strain culture was not completed (Experimental Series I and 1), which was not desirable in view of an increased risk of development of off-flavours from indigenous yeast and bacteria ([0076]).  Sommer can thus be seen as teaching away from a composition only consisting of (a) non- Saccharomyces yeast(s), such as a leaven composition fermented by A. bulderi (and optionally Lachancea), according to the ‘133 application. Sommer also provides no teachings or indications that the improved flavour profile of a non-Saccharomyces yeast observed in an alcoholic fermentation would be maintained in breadmaking. In this context, as the only flavour data is provided for T. delbrueckii and Kl. Thermotolerans, there are no teachings or indications in Sommer that a Kazachstania yeast, let alone K. bulderi, is capable of generating desirable aroma and flavour compounds.  Based on the above observations, there is no teaching, hints or motivation in Sommer to replace S. cerevisiae in Bonjean by K. bulderi, let alone for the fermentation of a cereal hydrolysate, to obtain a leavening agent for breadmaking purposes.  Sommer primarily deals with alcoholic fermentation of grape juice in winemaking by a non-Saccharomyces yeast, particularly in combination with a Saccharomyces yeast, and does not demonstrate or provide any indications that the starter cultures of Sommer would be suitable in breadmaking as well.
Examiner disagrees.  In response to applicant's arguments against the references individually, Applicant is reminded one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Kurtzman and Sommer do not disclose all the features of the presently claimed invention, these references are used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Even though Kurtzman relates to yeast taxonomy and yeast classification, the reference also teaches Saccharomyces was proposed for bread and beer yeasts, and Kazachstania bulderi was originally known as Saccharomyces bulderi (P233, 1. Introduction; and P238, entry #3).  Applicant is reminded "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Additionally, although the examples of Sommer teach the fermentation of grape juice and are silent with respect to breadmaking with Kazachstania yeast, Sommer is not limited to the examples since the reference teaches fermenting a precursor composition comprising at least one fermentable carbohydrate source in an aqueous solution with at least one yeast belonging to the family of Saccharomycetaceae, such a Kazachstania yeast, and using the composition in an edible product such as bread (paragraphs [0001], [0008], [0012], [0014], [0015], [0016], [0023], [0024], [0029], [0030], [0034], [0108], [0112], and [0113]).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Further, as stated in MPEP 2145 III., “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed 710 F.2d 1544, 1550 (Fed. Cir. 1983) (“[I]I is not necessarily that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve the ability to combine their specific structures.”).
Applicant is also reminded if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s arguments filed August 29, 2022 have been fully considered but they are unpersuasive. 
Applicant argues baked products prepared using the leavening agent of the subject claims results in bakery products with improved taste and aroma and with good physical properties such as a satisfying volume and open crumb structure.  Additional advantages and effects of the present invention were further presented and discussed in the Declaration by Thierry Dauvrin, submitted July 29, 2020 (P8). 
Examiner disagrees.  The advantages described by the Applicant are indeed expected in view of the prior art.  Bonjean teaches the leaven composition improves the dough handling properties as well as the flavor and quality of the final bread product (paragraphs [0060] and [0062]).  Additionally, Bonjean teaches bread made with the leaven composition produced a product with desirable properties such as volume and crumb structure (paragraphs [0093]-[0101]; P20-P21, Tables 5 and 6; and P24, Tables 10 and 11). It is also understood that the leavening power is a function of the combination of ingredients present in the leavening agent, and Bonjean teaches the fermentation conditions can be adapted according to the strain used and the flavor profile aiming for and the leaven composition has a gassing power comparable to fresh yeast (paragraphs [0014], [0031], [0034], [0062], and [0087]).  Further, Sommer teaches Kazachstania yeast is capable of generating other desirable aroma and flavours as well as the use of combinations of yeast from the family of Saccharomycetaceae gives rise to the development of enhanced aroma and flavor profiles which are different from those resulting from a pure strain fermentation of S. cerevisiae (Abstract; paragraphs [0006]-[0011], [0016], [0024], [0086]-[0089], and [0113]).  It is also noted that the Declaration under 37 CFR 1.132 filed July 29, 2020 has been previously addressed by the Examiner.  See paragraphs 16-18 of the Non-Final Rejection of October 20, 2020.
Applicant submits herewith a Declaration by Bernard Bonjean (hereinafter the "Bonjean Declaration"). Bonjean is the named inventor of the Bonjean patent document relied upon by the Non-Final Office Action. The Bonjean Declaration provides further support that the instantly claimed subject-matter is patentably distinct from the cited prior art (P9).
Examiner has addressed the Declaration above in the “Response to Amendment” Section.  As previously discussed, Bernard Bonjean is not a listed inventor in this application. Applicant is reminded in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Where the objectivity of the declarant is an issue in the prosecution, the inventor must disclose the known relationships and affiliations of the declarants so that those interests can be considered in weighing the declarations.  Ferring B.V. v. Barr Laboratories, Inc., 437 F.3d 1181, 78 U.S.P.Q.2d (BNA) 1161 (Fed. Cir. 2006).
 Applicant argues as explained in the Bonjean Declaration, the liquid leaven composition of Bonjean essentially corresponds to a stable, regular liquid yeast to which microbiologically inactivated flavour and improvement compositions have been added, and which has the combined properties of the three components separately, without providing fermentable sugars which would destabilize the liquid yeast.  As clearly understood by a skilled artisan, Bonjean's yeast is regular baker's yeast, Saccharomyces cerevisiae. Therefore, Bonjean unambiguously teaches the use of S. cerevisiae yeast in a liquid yeast-based leaven composition.  None of Bonjean teaches a leavening agent with suitable gassing power obtained by the fermentation of a liquid mixture comprising cereal hydrolysates with a yeast, let alone a K. bulderi yeast. Bonjean's microbial (yeast) fermentation step is a step in the preparation of an inactive flavour improvement composition.  Subsequently, the flavour product is inactivated by a heat treatment, thereby killing the yeast and the lactic acid bacteria, and the inactivated product is added to a regular liquid yeast. As the inactivated flavor composition has essentially no gassing power, the gassing power of the leaven composition of Bonjean is essentially the same as that of the regular liquid yeast.  Bonjean does not teach or suggest that yeast fermentation conditions are adaptable according to yeast strains. Bonjean's fermentation conditions being adaptable according to the strain used and the flavour profile is only with respect to the fermentation by lactic acid bacteria, and not fermentation by yeast. In conclusion, Bonjean's leaven composition corresponds to a regular liquid S. cerevisiae composition to which a microbiologically inactive flavor composition with reduced sugar levels (by yeast fermentation) has been added. Bonjean does not disclose that a leavening agent can be directly obtained by the fermentation of a liquid mixture comprising cereal hydrolysates with a yeast, let alone a K. bulderi yeast as required by the instant claims (P9-P11).
  Examiner disagrees.  As previously discussed, while Bonjean teaches inactivation of the fermentation product after yeast is added to the hydrolyzed flour slurry (cereal hydrolysates) in the example (paragraphs [0084]-[0089]), Bonjean is not limited to this example since the reference teaches yeast fermentation of the cereal hydrolyzates without deactivation as well as the addition of active yeast (Abstract; paragraph [0001]; and Fig. 1).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Bonjean does not expressly disclose the yeast is K. bulderi, however, Kurtzman and Sommer are relied upon for these teachings.  As previously discussed, it would have been obvious to one of ordinary skill in the art to select K. bulderi in the leaven composition of Bonjean based in its suitability for its intended purpose with the expectation of successfully preparing a functional leaven composition because Bonjean, Kurtzman, and Sommer, similarly teach yeast and bakery products, Sommer teaches the Kazachstania yeast is capable of generating other desirable aroma and flavours (paragraphs [0006], [0016], [0024], and [0113]), Bonjean is not limited to any specific yeasts and teaches the fermentation conditions can be adapted according to the strain used and the flavor profile aiming for as well as the microbial fermentation step advantageously further creates necessary flavor compounds (paragraphs [0031], [0054], [0055], [0087], and [0088]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  
Applicant argues Kurtzman and Sommer fail to cure the deficiencies of Bonjean.  There is no suggestion or teaching in Kurtzman whatsoever for any role or function of K bulderi in baking.  Neither Canibe nor Fell, alone or in combination, cure the deficiencies of Bonjean, Kurtzman, and/or Sommer.  None of Canibe concerns K. bulderi, let alone for the fermentation of a cereal hydrolysate, to obtain a leavening agent for breadmaking purposes (P11-P14).
Examiner disagrees.  In response to applicant's arguments against the references individually, Applicant is reminded one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Kurtzman, Sommer, Canibe, and Fell do not disclose all the features of the presently claimed invention, these references are used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Even though Kurtzman relates to yeast taxonomy and yeast classification, the reference also teaches Saccharomyces was proposed for bread and beer yeasts, and Kazachstania bulderi was originally known as Saccharomyces bulderi (P233, 1. Introduction; and P238, entry #3).  Additionally, Canibe teaches the microbial species in a fermented mixture vary depending on the environment and/or the ingredients being fermented (Abstract; and P158, Introduction).  Applicant is reminded "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
 Applicant argues Sommer does not teach yeast in baking. Sommer's Examples (Experimental Series I-IV), introduction, tables, and figures relate exclusively to alcoholic fermentation of grape juice in winemaking by starter cultures comprising one or more non- Saccharomyces yeasts, in particular Torulaspora delbrueckii and Kluyveromyces thermotolerans. These sections are silent and provide no data on yeasts in breadmaking, let alone a Kazachstania yeast and breadmaking.  Notwithstanding, none of Sommer enables the skilled artisan to achieve the envisaged result, i.e., the functionality relied upon by the Non-Final Office Action, namely that K. bulderi is known to have a desirable aroma and flavor profile in breadmaking.  Sommer does not show or provide any indications that the advantages of the alcohol fermentations of a grape juice starter culture would be valid for breadmaking applications. For example, Sommer's does not demonstrate or indicate that a non-Saccharomyces yeast suitable for alcoholic fermentation of grape juice would have sufficient gassing power to be a suitable leavening agent.  The skilled artisan understands that a good ethanol producing species/strain is not necessarily a good carbon dioxide producing species/strain. Accordingly, the skilled artisan would not use a teaching about the yeast involved in alcohol fermentation and apply it to breadmaking at least because the yeast phenotypes selected for in wine versus breadmaking process are distinct.  Sommer provides no teachings or indication that the improved flavor profile of a non-Saccharomyces yeast observed in an alcoholic fermentation process would be maintained in breadmaking. Sommer discloses that alcoholic fermentation by a single strain culture was not completed, which was not desirable in view of an increased risk of development of off-flavors from indigenous yeast and bacteria. See generally Sommer's Experimental Series I and II especially Sommer's specification at paragraph [0076]. In this regard, Sommer's teaches away from a composition only consisting of (a) non-Saccharomyces yeast(s), such as a leaven composition fermented by K. bulderi (and optionally Lachancea), wherein the K. bulderi and optionally the Lachancea strain are essentially the sole CO2 producing microorganism in the leavening agent. Accordingly, the skilled artisan would find no teaching, suggestion, or motivation in Sommer to replace Bonjean's S. cerevisiae with K. bulderi, let alone for the fermentation of a cereal hydrolysate, to obtain a leavening agent for breadmaking purposes (P12-P13).
Examiner disagrees.  Although the examples of Sommer teach the fermentation of grape juice and are silent with respect to breadmaking with Kazachstania yeast, Sommer is not limited to the examples since the reference teaches fermenting a precursor composition comprising at least one fermentable carbohydrate source in an aqueous solution with at least one yeast belonging to the family of Saccharomycetaceae, such a Kazachstania yeast, and using the composition in an edible product such as bread (paragraphs [0001], [0008], [0012], [0014], [0015], [0016], [0023], [0024], [0029], [0030], [0034], [0108], [0112], and [0113]).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Further, as stated in MPEP 2145 III., “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed 710 F.2d 1544, 1550 (Fed. Cir. 1983) (“[I]I is not necessarily that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve the ability to combine their specific structures.”).
Applicant is also reminded if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793